Citation Nr: 1047068	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  06-27 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for 
gastroesophageal reflux disease (GERD) with hiatal hernia and 
chronic cough.

2.  Entitlement to an initial rating higher than 10 percent for 
degenerative joint disease (DJD) of the left knee.

3.  Entitlement to an initial rating higher than 10 percent for 
retropatellar pain syndrome (RPPS) of the right knee.

4.  Entitlement to an initial compensable rating for hypertension 
(HTN).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from July 1984 to January 
2005.

This appeal to the Board of Veterans' Appeals (Board) is from an 
April 2005 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.  

As support for his claims, the Veteran testified at a 
videoconference hearing in June 2009 before the undersigned 
Veterans Law Judge (VLJ) of the Board.  During the hearing, and 
confirmed by a written statement he also submitted, he withdrew 
another claim he also had appealed for vocational rehabilitation.  
So that claim is no longer at issue.  38 C.F.R. § 20.204.

Also in June 2009, the Veteran filed a claim for a 
temporary 100 percent rating for his left knee disability 
under the provisions of 38 C.F.R. § 4.29 
("Paragraph 29"), as a result of surgery he had in 
November 2006 during the pendency of this appeal.  The RO 
had not considered this additional claim, much less denied 
it and the Veteran responded by perfecting a timely 
appeal.  So this additional claim is referred to the RO 
for appropriate development and consideration since the 
Board does not presently have jurisdiction to consider 
this additional issue.  See Godfrey v. Brown, 7 Vet. App. 
398 (1995) (the Board generally does not have jurisdiction 
over an issue not yet adjudicated by the RO).

On January 13, 2010, the Board issued a decision address the 
claims for higher ratings for DJD of the left knee, hypertension, 
GERD, and RPPS of the right knee.  But, as explained below, the 
Board is vacating that prior decision and readjudicating these 
claims in this decision.


FINDINGS OF FACT

1.  On January 13, 2010, the Board granted partial benefits 
regarding a higher initial rating for the service connected DJD 
of the left knee and denied higher initial ratings for 
hypertension, GERD, and RPPS of the right knee.

2.  However, the January 2010 Board decision was issued without a 
requested review by the Veteran's representative and in this 
circumstance, the Board on its own motion, will vacate that 
decision.    

3.  The Board will now readjudicate the claims regarding higher 
initial ratings for DJD of the left knee, hypertension, GERD, and 
RPPS of the right knee.

4.  The Veteran's hypertension is currently manifested by 
diastolic pressure readings that are predominantly 90 or less, 
with the use of continuous medication; he does not have diastolic 
pressure of predominantly 100 or more or systolic pressure 
predominantly 160 or more.

5.  The GERD has not been manifested by persistently recurrent 
epigastric distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain causing 
considerable impairment of health.

6.  The right knee disability is manifested primarily by 
complaints of pain, stiffness, effusion, and weakness resulting, 
at most, in slight limitation of motion on both flexion and 
extension; there is no objectively confirmed instability in this 
knee, despite the Veteran's subjective complaints.

7.  The left knee disability is manifested primarily by 
complaints of pain, stiffness, crepitus, effusion, and weakness; 
during the November 2007 VA examination, the flexion in this knee 
was essentially limited to 30 degrees, when considering the 
extent of the Veteran's pain during repetitive testing; 
otherwise, including during his more recent January 2008 VA 
examination, he has had at most slight limitation of motion in 
this knee, on both flexion and extension, and there has not been 
objective confirmation of instability in this knee, despite his 
subjective complaints.


CONCLUSIONS OF LAW

1.  The January 13, 2010, the Board that addressed the issues 
regarding entitlement to higher ratings for DJD of the left knee, 
hypertension, GERD, and RPPS of the right knee is vacated.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2010).

2.  The criteria are not met for an initial compensable rating 
for hypertension.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.104, Diagnostic Code 7101 (2010).

3.  The criteria are not met for an initial rating higher than 10 
percent for GERD.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.114, Diagnostic Code 7346 (2010).

4.  The criteria are met, however, for a higher 20 percent rating 
for the DJD of the left knee as of the date of the November 2007 
VA examination; the prior 10 percent rating resumes as of the 
more recent January 2008 VA examination.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R.  Part 4, including §§ 4.10, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2010).

5.  The criteria are not met for an initial rating higher than 10 
percent for the RPPS of the right knee.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.10, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  ORDER TO VACATE

On January 13, 2010, the Board issued a decision that granted 
partial benefits regarding a higher initial rating for the 
service connected DJD of the left knee.  The Board granted a 
higher 20 percent rating effective in November 2007 and resumed 
the prior 10 percent rating effective in January 2008.  The Board 
also denied higher initial ratings for hypertension, GERD, and 
RPPS of the right knee.

However, at his hearing in June 2009 (so prior to that January 
2010 Board decision), the Board had agreed to forward the claims 
file to the Veteran's representative for further review.  
Regrettably, the January 2010 Board decision was issued without 
the requested review by the Veteran's representative.  
Consequently, in February 2010 the Veteran's representative filed 
a motion to vacate the Board's January 2010 decision.  The 
undersigned granted this motion, see 38 C.F.R. § 20.904 (2010), 
and forwarded the file to the representative for further review 
and argument, which he since has submitted.  The Board therefore 
is readjudicating the claims and issuing this other decision with 
consideration of this additional argument.  

Accordingly, the January 13, 2010, Board decision addressing the 
issues of higher ratings for hypertension, DJD of the left knee, 
GERD, and RPPS of the right knee is vacated.

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board is appealable to the United States Court of Appeals for 
Veterans Claims (Court).  This vacatur is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of this appeal. 38 C.F.R. § 20.1100(b).



II.  The Duties to Notify and Assist

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their merits, 
providing relevant VA laws and regulations, the relevant factual 
background, and an analysis of its decision.

VA has duties to notify and assist the Veteran in substantiating 
these claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record:  (1) that is necessary 
to substantiate the claims; (2) that VA will obtain and assist 
him in obtaining; and (3) that he is expected to provide.  See 
38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).

For claims, as here, pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 was amended to eliminate the requirement that 
VA also request that he submit any evidence in his possession 
that might substantiate his claims.  See 73 FR 23353 (Apr. 30, 
2008).

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.



Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim-such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was 
"complex, rigid, and mandatory."  Id., at 1704.  The Supreme 
Court rejected the Federal Circuit's analysis because it imposed 
an unreasonable evidentiary burden on VA to rebut the presumption 
and because it required VA to demonstrate why the error was 
harmless, rather than requiring the appellant - as the pleading 
party, to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the record."  
Id., at 1704-05.  Thus, it is clear from the Supreme Court's 
analysis that, while the Veterans Court may conclude generally 
that a specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the context 
of the facts of the particular case.  Id. 



The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the 
timing or content of a VCAA notice can be cured by showing the 
essential fairness of the adjudication will not be affected 
because:  (1) the defect was cured by actual knowledge on the 
part of the claimant ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable 
person could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as a 
matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that is 
provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final Agency 
adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial." 
 Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the Veteran, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).

The Veterans Court further held in Vazquez-Flores v. Peake that, 
for an increased-compensation claim, 38 U.S.C. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate the claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 
2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, 
the Federal Circuit concluded that "the notice described in 38 
U.S.C. § 5103(a) need not be Veteran specific."  Similarly, 
"while a Veteran's 'daily life' evidence might in some cases lead 
to evidence of impairment in earning capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as the 
notice described by the Veterans Court in Vazquez-Flores requires 
the VA to notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence, we vacate the judgments."  
Vazquez, 2009 WL 2835434, at 10.

In this case, letters satisfying these notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in October 2004, 
September 2005, May 2008, and July 2008.  The October 2004 letter 
was sent prior to initially adjudicating his claims in the April 
2005 decision at issue in this appeal, the preferred sequence.  
That letter informed him of the evidence required to substantiate 
his claims for service connection (the context in which his 
claims initially arose) and apprised him of his and VA's 
respective responsibilities in obtaining supporting evidence.  
In cases, as here, where the claims arose in another context, 
namely, the Veteran trying to establish his underlying 
entitlement to service connection, and the claims since have been 
granted and he has appealed a downstream issue such as the 
initial disability ratings assigned, the underlying claims have 
been more than substantiated - they have been proven, thereby 
rendering § 5103(a) notice no longer required because the 
intended purpose of the notice has been fulfilled.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  See also Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  Thereafter, once a notice of disagreement 
(NOD) has been filed, for example contesting a downstream issue 
such as the initial rating assigned for the disability, only the 
notice requirements for a rating decision and statement of the 
case (SOC) described in 38 U.S.C. §§ 5104 and 7105 control as to 
the further communications with the Veteran, including as to what 
evidence is necessary to establish a more favorable decision with 
respect to downstream elements of the claim.

Here, as mentioned, the Veteran is challenging the initial 
ratings assigned following the grant of service connection.  In 
Dingess (like in Goodwin and Dunlap), the Court held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been assigned, 
the typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess at 490-
91.  Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied, irrespective of the 
additional VCAA notice the Veteran since has received in 
September 2005, May 2008, and July 2008.

The Veteran, moreover, has not alleged any prejudicial error in 
the content or timing of any VCAA notice he received (or did not 
receive).  As noted in Vazquez-Flores v. Shinseki, the Veteran, 
not VA, has the burden of showing why a VCAA notice error is 
prejudicial, meaning outcome determinative.  Thus, absent this 
pleading or showing, the duty to notify has been satisfied in 
this case.

And as for the duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), private medical records, and VA 
treatment records - including the reports of his VA compensation 
examinations.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 3.159(c)(4).  The reports 
of these examinations, and the other evidence of record, contain 
the findings needed to properly adjudicate his claims, including 
insofar as assessing the severity of the disabilities at issue.  
So another examination is not needed.  38 C.F.R. §§ 3.327, 4.2.  
See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995); VAOPGCPREC 11-95 (April 7, 
1995); and Green v. Derwinski, 1 Vet. App. 121 (1991).

Thus, as there is no other indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.

Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his behalf 
be discussed in exhaustive detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate the claims and what the evidence in the claims file 
shows, or fails to show, with respect to the claims.

II.  Increased Ratings, Including Higher Initial Ratings

Disability ratings are determined by applying the Schedule for 
Rating Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All reasonable doubt is resolved in the Veteran's favor.  
38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  

And where, as here, the Veteran is appealing for higher initial 
ratings, consideration also must be given to whether to "stage" 
the rating, that is, assign separate ratings for separate periods 
of time based on the facts found to compensate the Veteran for 
times when his disability has been more severe than at others.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

III.  Hypertension

The April 2005 rating decision at issue granted service 
connection for hypertension and assigned an initial 0 percent 
(i.e., noncompensable) evaluation under the provisions of 
38 C.F.R. § 4.104, Diagnostic Code 7101, retroactively effective 
from February 1, 2005, the day after the Veteran's military 
service ended when he returned to life as a civilian.



Diagnostic Code 7101 provides a 10 percent rating where diastolic 
pressure is predominantly 100 or more; systolic pressure is 
predominantly 160 or more; or where an individual has a history 
of diastolic pressure that is predominantly 100 or more requiring 
continuous medication for control.  A higher 20 percent rating 
may be assigned if diastolic pressure is predominantly 110 or 
more, or systolic pressure predominantly 200 or more.  Diastolic 
pressure of 120 or more is rated even higher, as 40-percent 
disabling, and a maximum 60 percent rating is warranted for 
diastolic pressure of 130 or more.  38 C.F.R. § 4.104, 
Diagnostic Code 7101. 

The medical evidence since service indicates the Veteran's 
diastolic pressure has been predominantly less than 90.  On 
occasion, he has had diastolic readings of 100 or more.  For 
example, a private record dated in March 2005 shows readings of 
150/100.  And during a VA examination in November 2007, blood 
pressure readings of 150/100 were recorded.  At his VA 
examination in January 2008, there were 3 readings that were 
144/102, 142/100, and 144/104.

Most of the other readings, however, have been 90 or below.  
Private records dated in December 2005 show that his readings 
were 120/70, and in October 2006 they were 124/86.  VA outpatient 
records show readings of 140/88 and 138/86 in January 2007.

Furthermore, private records dated after the January 2008 VA 
examination show that between February and October 2008 the 
readings were predominantly below 90.  In February 2008, they 
were 128/90 and 130/78; in March 2008, 143/90; in August 2008, 
122/90; and in October 2008 they were 120/80.  

So, overall, this evidence does not indicate diastolic blood 
pressure of predominantly 100 or more, or systolic pressure 
predominantly 160 or more.  As such, a compensable rating for the 
Veteran's hypertension is not warranted under the provisions of 
38 C.F.R. § 4.104, Diagnostic Code 7101.



IV.  GERD with Hiatal Hernia and Chronic Cough

Based on relevant treatment he had received while in the 
military, in the April 2005 rating decision at issue the RO 
granted the Veteran's claim for service connection for GERD and 
assigned an initial 10 percent evaluation under 38 C.F.R. 
§ 4.114, Diagnostic Code 7346.

Under this diagnostic code, a 10 percent rating is warranted when 
there is a hiatal hernia with two or more of the symptoms for the 
30 percent evaluation of less severity.  A 30 percent disability 
evaluation is contemplated for persistently recurrent epigastric 
distress with dysphagia (difficulty swallowing), pyrosis 
(heartburn), and regurgitation, accompanied by substernal or arm 
or shoulder pain, causing considerable impairment of health.  
38 C.F.R. § 4.114, Diagnostic Code 7346.

Private medical records dated in August 2003 show that an 
esophagogastroduodenoscopy (EGD) was conducted, which revealed 
GERD.  Since then the Veteran has been taking medication to 
control his symptoms, including Reglan and Nexium.

On VA examination in November 2007, the abdominal examination was 
considered unremarkable.  In describing his symptoms, the Veteran 
denied experiencing significant weight loss, anemia, diarrhea, 
nausea, vomiting, hematemesis, melena, burning pain, colic, or 
incapacitation.  He only referred to coughing.

Again during his June 2009 hearing, the Veteran said a chronic 
cough was his primary symptom, although he admitted he is 
uncertain of its cause.  He also indicated he has hoarseness, but 
he denied having any difficulty swallowing or experiencing any 
burning in his chest or regurgitation.

So based on this evidence, the Board finds that a rating higher 
than 10 percent is not warranted for the Veteran's GERD, 
especially inasmuch as he admittedly has not experienced most of 
the symptoms required for a higher rating.

Furthermore, while the Veteran has reported experiencing some 
left arm pain, it has not been associated with his GERD.  Rather, 
magnetic resonance imaging (MRI) in August 2008 revealed the 
source of this pain is acromioclavicular (AC) joint 
osteoarthritis.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998) (VA adjudicators must be able to distinguish, by competent 
medical evidence, the extent of symptoms that is due to service-
related causes, i.e., service-connected disability, from that 
which is not).

The Veteran also has maintained that he should receive a separate 
rating for his chronic cough.  But neither he nor his 
representative has pointed to a specific Diagnostic Code 
pertaining to cough or that could be analogously related to 
cough.  38 C.F.R. § 4.20.  As pointed out by the Veteran's 
representative:  "A claimant's claim may not be ignored or 
rejected by the BVA merely because it does not expressly raise 
the provision which corresponds to the benefits sought."  Douglas 
v. Derwinski, 2 Vet. App. 103, 109 (1992) (Douglas I); see 
Douglas v. Derwinski, 2 Vet. App. 435, 442 (1992) (en banc 
Douglas II); Akles v. Derwinski, 1 Vet. App. 118, 121 (1991).  
"To require that veterans enumerate which sections they found 
applicable to their requests for benefits would change the 
[nonadversarial] atmosphere in which [VA] claims are 
adjudicated." Akles, supra.  Servello v. Derwinski, 3 Vet. App. 
196, 199 (1992)., 

However, consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. Brown, 
7 Vet. App. 204, 207-08 (1994).  As pointed out above, evaluation 
of disabilities based upon manifestations not resulting from 
service-connected disease or injury and the pyramiding of ratings 
for the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14.  The Board has reviewed the rating schedule and 
can find no other Diagnostic Code that is more favorable.

As already mentioned, the Veteran indicated during his recent 
June 2009 hearing that even he is uncertain of the actual cause 
of his cough, particularly in terms of whether it is part and 
parcel of or otherwise attributable to his GERD (though service 
connected on the premise that it is).  The Board has taken into 
consideration his reported symptoms and finds that the Diagnostic 
Code 7346 adequately correlates to his disability.  See Butts v. 
Brown, 5 Vet. App. 532 (1993) (choice of Diagnostic Code should 
be upheld if it is supported by explanation and evidence).  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992).  In considering the findings mentioned (or lack 
thereof), the Veteran's disability is most commensurate with the 
current 10 percent rating, so this rating must remain in effect.  
38 C.F.R. §§ 4.3, 4.7.

V.  Bilateral (i.e., Left and Right) Knee Disability

The Veteran also wants higher ratings for his left and right knee 
disabilities.

A review of the STRs shows the Veteran originally injured his 
left knee in November 1987.  He underwent arthroscopic surgery 
for removal of loose bodies in 1988.  Subsequent to discharge 
from service, a private MRI dated in September 2006 revealed 
chondromalacia with small joint effusion.
In November 2006 the Veteran had additional left knee surgery 
involving arthroscopy with chondroplasty of the patellae and 
lateral tibial plateau.  And as a result of that additional 
surgery, he has filed a separate claim for a temporary 100 
percent rating under the provisions of 38 C.F.R. § 4.29.  
The Board is referring this additional claim to the RO for 
appropriate development and consideration.  If he does not 
receive this temporary total rating, he may separately appeal 
this additional claim.

Concerning his right knee, the Veteran sustained a contusion in 
September 1985.  Thereafter, on occasion, he had complaints of 
pain and received medical care for RPPS.

Because of the relevant complaints and treatment in service, 
regarding both knees, the RO granted service connection for DJD 
of the left knee and RPPS of the right knee in the April 2005 
rating decision at issue and assigned separate 10 percent ratings 
for each knee.  The rating for the left knee is under 
Diagnostic Codes 5010 and 5260, and the rating for the right knee 
is partly under Diagnostic Code 5260.

A VA X-ray in November 2007 revealed bilateral knee 
osteoarthritis, so the Veteran has arthritis (i.e., DJD) in his 
right knee, not just his left knee.

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010.

Degenerative arthritis (hypertrophic or osteoarthritis), in turn, 
is rated on the basis of limitation of motion under the 
appropriated diagnostic codes for the specific joint or joints 
involved - which, here, are Diagnostic Codes 5260 (for 
limitation of knee and leg flexion) and 5261 (extension).  When 
the limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or group 
of minor joints affected by limitation of motion.  These 10 
percent evaluations are combined, not added, under Diagnostic 
Code 5003.

Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of limitation of motion, a 10 
percent evaluation will be assigned where there is X-ray evidence 
of involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent evaluation will be assigned where 
there is X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and there are occasional 
incapacitating exacerbations.  38 C.F.R. 4.71a, Diagnostic Code 
5003.

Limitation of extension of the leg to 5 degrees is rated 0 
percent.  Extension limited to 10 degrees warrants a 10 percent 
evaluation.  Extension limited to 15 degrees warrants a 20 
percent rating.  A 30 percent rating is warranted when extension 
is limited to 20 degrees.  A 40 percent rating is warranted when 
extension is limited to 30 degrees.  The highest available 
rating, 50 percent, is warranted when extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.



Limitation of flexion to 60 degrees is rated 0 percent.  Flexion 
limited to 45 degrees warrants a 10 percent evaluation, and 
flexion limited to 30 degrees warrants a 20 percent rating.  The 
highest available rating, 30 percent, is warranted when flexion 
is limited to 15 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 
5260.

According to 38 C.F.R. § 4.71, Plate II, normal range of motion 
of a knee is from 0 degrees of extension to 140 degrees of 
flexion.

Where, as here, a disability is rated at least partly on the 
extent it causes limitation of motion, VA adjudicators also must 
consider whether the Veteran has additional functional loss, 
including additional limitation of motion, above and beyond that 
shown during examinations due to pain/painful motion, weakness, 
premature/excess fatigability, or incoordination - including 
during prolonged use or repetitive activity or when his symptoms 
are most problematic ("flare-ups").  See DeLuca v. Brown, 8 
Vet. App. 202 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.

Under Diagnostic Code 5257, a 10 percent rating is warranted for 
"other" knee impairment.  If there is recurrent subluxation or 
lateral instability resulting in slight knee disability, a 10 
percent rating is warranted.  A higher 20 percent rating is 
warranted if there is recurrent subluxation or lateral 
instability resulting in moderate knee disability; and a 30 
percent rating is warranted if there is recurrent subluxation or 
lateral instability resulting in severe knee disability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257.

VA's Rating Schedule does not define the words "slight," 
"moderate" and "severe."  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence for 
"equitable and just decisions."  38 C.F.R. § 4.6.



VA's General Counsel has held that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, respectively, and that evaluation 
of a knee disability under both of these codes would not amount 
to pyramiding under 38 C.F.R. § 4.14.  VAOPGCPREC 23-97 (July 1, 
1997; revised July 24, 1997), 62 Fed. Reg. 63604 (1997); see also 
Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate 
rating must be based on additional disability.

In VAOPGCPREC 9-98 (August 14, 1998), VA's General Counsel 
further explained that, when a Veteran has a knee disability 
evaluated under Diagnostic Code 5257, to warrant a separate 
rating for arthritis based on X-ray findings, the limitation of 
motion need not be compensable under Diagnostic Code 5260 or 
5261, but it must at least meet the criteria for a zero percent 
rating or there must be objective evidence of painful motion 
because, read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, which 
is established by X-ray, is deemed to be limitation of motion and 
warrants the minimum rating for a joint,  even if there is no 
actual limitation of motion.  See also Lichtenfels v. Derwinski, 
1 Vet. App. 484, 488 (1991).

In VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2007), 
VA's General Counsel held that separate ratings also may be 
assigned for limitation of flexion and extension of the same 
knee.

Turning now to the facts of this specific case at hand, at the VA 
examination in November 2007 there was small effusion noted in 
the right knee.  The Veteran had full range of motion in his 
right knee with pain at 0 degrees.  On examination of his left 
knee, there was a moderate amount of effusion.  During the range-
of-motion testing of this knee, his pain began at 0 degrees.  He 
had full extension, but flexion was limited to 85 degrees.  Pain 
was noted through all flexion and, on repeat motion, the flexion 
decreased to 0 to 35 degrees.



During a more recent VA examination in January 2008, the Veteran 
was able to flex each knee to 110 degrees and extend each knee to 
5 degrees.  Therefore, the limitations of flexion and extension 
reported during this most recent examination would be 
noncompensable (i.e., 0-percent disabling) under Diagnostic Codes 
5260 and 5261 for either knee.

Nonetheless, as noted, the functional limitations due to pain 
also must be accounted for in the disability evaluation, and the 
Veteran is competent to report experiencing chronic pain in his 
knees since this is capable of even lay observation.  
Cf. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009).

During his November 2007 and January 2008 VA examinations, the 
Veteran indicated that had constant discomfort in both knees.  In 
regards to his right knee, he reported daily pain that he 
described as 6 on a scale of 1-10.  He had popping and an 
occasional giving away sensation.  He also had sensations of 
subluxation, but there was no frank dislocation.  Concerning his 
left knee, he complained of ongoing popping and giving way 
sensation.  He had daily pain that he considered was 8 on a scale 
of 1-10.  He went on to indicate that he had to work on the third 
floor and was worried about losing his job because he had to 
climb three flights of stairs, which was painful for both knees.  
He said he was unable to do any form of exercise or house work 
that required kneeling, nor was he able to do yard work.

The Veteran provided similar testimony, under oath, during his 
June 2009 hearing concerning the extent of the pain in his knees.  
He also referred to several of the other Deluca-type symptoms, 
which he added were especially problematic during prolonged 
activity of any sort (e.g., climbing stairs, sitting with his 
knee in the same position, walking, kneeling, etc.)



Even considering his pain, however, the Veteran has not had 
sufficient limitation of motion in his right knee - either on 
flexion or extension, to warrant a rating higher than 10 percent.  
His extension, at most, has been limited to 5 degrees, which is 
rated as 0-percent disabling (i.e., noncompensable) under 
Diagnostic Code 5261.  Most times he has had full extension, to 0 
degrees, again, despite his pain, so obviously not sufficient to 
warrant a compensable rating under Diagnostic Code 5261.  
The same is generally true for his right knee flexion; for the 
most part, including during his most recent January 2008 VA 
examination, it has exceeded the requirements for a compensable 
rating under Diagnostic Code 5260, even again considering the 
effect of his chronic pain.  Indeed, for without consideration of 
his pain, the extent of his limitation of motion in his right 
knee would not otherwise warrant the 10 percent rating he has.  
As explained, when read together, Diagnostic Code 5003 and 
38 C.F.R. § 4.59 provide that painful motion due to degenerative 
arthritis, established by X-ray, is deemed to be limitation of 
motion and warrants the minimum rating for a joint, even if there 
is no actual limitation of motion.  See again Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).  So, although, 
technically speaking, the Veteran does not have compensable 
limitation of motion in his right knee on either flexion or 
extension, he is nevertheless entitled to the 10 percent rating 
he has for this knee (i.e., the minimum compensable rating) 
because his arthritis and associated pain, considered together, 
are tantamount to limitation of motion, even absent this actual 
showing.

But that said, the Board sees that the flexion in the Veteran's 
left knee decreased to 35 degrees on repetitive testing during 
his November 2007 VA examination, just a year after his surgery 
on this knee in November 2006.  So perhaps that is why he had far 
greater flexion in this knee when more recently examined in 
January 2008.  In any event, because he has appealed his initial 
rating, the results of that November 2007 VA examination provide 
a basis for "staging" his rating by temporarily increasing the 
rating to 20 percent as of the date of that examination (since, 
considering he had pain throughout his flexion, this essentially 
reduced his flexion to the required 30 degrees under Diagnostic 
Code 5260).  The prior 10 percent rating will resume as of the 
date of his more recent January 2008 VA examination when he had 
far greater flexion in this knee, again, even considering his 
pain.  See Fenderson, 12 Vet. App. at 125-26 (permitting this 
"staging" of the rating to compensate him for the varying 
levels of severity of the disability).

The Veteran, however, has never had both a compensable degree of 
limitation of extension and flexion, in either knee, so as to 
warrant separate ratings for this under VAOGCPREC 9-2004.

Similarly, neither instability nor subluxation has been 
objectively confirmed in either knee, despite his subjective 
complaints.  X-rays of both knees in November 2007 and January 
2008 showed no obvious fracture, subluxation, or bony 
abnormality.  Further, on examination in 2008, each knee was 
stable to valgus and varus stress testing.  The anterior and 
posterior cruciate ligaments of each knee were tested with the 
knees flexed at 30 degrees.  There was less than 5 millimeter of 
movement.  So although he has arthritis in both knees (not just 
his left knee), the Veteran is not entitled to separate ratings 
for additional instability because none has been objectively 
shown.  See again VAOPGCPRECs 23-97 and 9-98.

So the appeal is granted to this extent, concerning the left knee 
in particular, but denied otherwise.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

There is no basis to assign higher ratings under any of the 
several other diagnostic codes because they are not shown to 
apply to the facts of this case.  At all examinations the Veteran 
had motion in his knees, on both flexion and extension, albeit 
less than normal range of motion.  So, by definition, there has 
never been any indication of ankylosis, either favorable or 
unfavorable, which is the complete immobility and consolidation 
of a joint due to disease, injury or surgical procedure.  See 
Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and 
Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  Consequently, Diagnostic Code 5256 
is inapplicable.  Similarly, he does not have impairment of the 
tibia and fibula (Diagnostic Code 5262) or genu recurvatum 
(Diagnostic Code 5263), so those codes do not apply either.  And, 
as mentioned, he has filed a separate claim for a temporary 
100 percent rating concerning the surgery he had on his left knee 
in November 2006.  That arthroscopic procedure reportedly 
involved chondroplasty of the patellae and lateral tibial 
plateau, so apparently not the type of impairment contemplated by 
Diagnostic Code 5258 (dislocated semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint) or Diagnostic Code 5259 (removal of symptomatic semilunar 
cartilage).

VI.  Extra-schedular Consideration

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that the 
Board does not have jurisdiction to assign an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  The 
Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law and regulations.  In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) or 
from reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating in 
the first instance prejudicial to the Veteran, as the question of 
an extraschedular rating is a component of the appellant's claim 
and the appellant had full opportunity to present the increased-
rating claim before the RO.  Bagwell at 339.  

Consequently, the Board will consider whether the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, irrespective of whether 
the Veteran raised them, as required by Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).  In this case, however, the evidence 
does not suggest that either of the Veteran's disabilities 
involves such an exceptional or unusual disability picture as to 
render impractical the applicability of the regular schedular 
standards, thereby warranting the assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  This case does not 
present factors such as frequent periods of hospitalization or 
marked interference with employment - meaning above and beyond 
that contemplated by the ratings assigned.  See Thun v. Peake, 22 
Vet. App. 111 (2008).

According to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  See, too, Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (reiterating that the disability 
rating, itself, is recognition that industrial capabilities are 
impaired).

In regards to industrial impairment, the Veteran indicated during 
his June 2009 video conference hearing that his disabilities do 
not specifically affect his employment, so certainly not beyond 
that contemplated by his assigned ratings.  He reported that he 
worked on the third floor.  He also indicated that his coughing 
sometimes affected him when carrying out training.  At VA 
examination in 2007, he estimated that he had missed 2 weeks from 
work within the last year due to his service-connected 
disabilities.  

While the Veteran reported that he is somewhat limited in his 
physical capabilities, there is no indication that he has missed 
an inordinate amount of time from work or that his disabilities 
unduly interfered with employment to such a point that is not 
contemplated by the assigned schedular evaluations.  Furthermore, 
he has not produced objective evidence that would indicate that 
his service-connected disabilities have interfered with his 
employment to such an extent that he is entitled to extra-
schedular consideration.  There is no mention, for example, of 
any less than satisfactory performance appraisal, possible 
termination, or demotion, etc., such as on account of his 
inability to perform his job to the accepted standards on account 
of the severity of his service-connected disabilities.

Moreover, a review of the claims file does not show that these 
service-connected disabilities have resulted in frequent 
hospitalization.  For the most part, that is, besides his left 
knee arthroscopy in November 2006, he has not received extensive 


treatment for his disabilities.   The vast majority of his 
evaluation and treatment, instead, has been on an outpatient 
basis, not as an inpatient.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

The Board's January 13, 2010 decision is vacated.

The claim for an initial compensable rating for the hypertension 
is denied.

The claim for an initial rating higher than 10 percent for the 
GERD is denied.

However, the rating for the DJD of the left knee is increased to 
20 percent as of the date of the November 2007 VA examination; 
the prior 10 percent rating resumes as of the date of the more 
recent January 2008 VA examination, so to this extent the appeal 
is partially granted, subject to the statutes and regulations 
governing the payment of VA compensation.

The claim for an initial rating higher than 10 percent for the 
RPPS the right knee is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


